OPINIÓN DISIDENTE DEL
JITBZ ASOCIADO SB. PBANOO SOTO.
No estoy conforme con la mayoría.
Como cuestión de hecho sostengo que no hubo colisión.
El demandante, que declaró como testigo, en parte dijo: “que al pasar el montón fué que ocurrió el accidente, se ini-ció allí; que el vuelco ocurrió al terminar el carro de pasar *332el montón, terminó allí; que no puede precisar de qué lado cayó el carro; que su carro pudo caer a la derecha, como pudo también pasar que las ruedas del lado derecho se in-clinaran y al encaramarse se volcara hacia el lado izquierdo, siendo un lado más alto que el otro.”
Esta parte del testimonio del demandante parece que tuvo que pasar desapercibida para la mayoría de la corte, por-que es el único modo de que pueda explicarse la conclusión errónea de la corte declarando que hubo choque entre el carro del demandante y el montón de tierra que se encontraba a un lado de la carretera nueva de Santurce. Los hechos del caso de Fábregas v. Porto Rican & American Ins. Co., 31 D.P.R. 667, son tan distintos al presente caso que en nada puede ser aplicable. En aquel caso se trataba de un auto-móvil que se fué por un precipicio y se detuvo al llegar al fondo del mismo, y aunque el parecer de las autoridades no es unánime, se sostuvo que el contacto del automóvil con la tierra fué una colisión. No veo la más ligera semejanza de estos hechos para que se pueda aplicar de algún modo al caso que nos ocupa.
La cuestión legal relativa a la interpretación de la cláu-sula cubriendo el riesgo sobre colisión, es de suma impor-tancia. La cláusula dice:
“A indemnizar al asegurado en dichas garantías contra pérdida por razón de daños a, o destrucción de cualesquiera de los auto-móviles enumerados y descritos en dicha póliza, incluyendo su equi-po de operaciones mientras unido a los mismos, si causada sola-mente por colisión accidental con otro objeto fijo o en movimiento, excluyéndose, sin embargo, (a) daños causados por la caída o vuelco de cualesquiera de dichos automóviles, a menos que tal caída o vuelco sea el resultado directo e inmediato de tal colisión accidental; (b) daños o destrucción causado directa o indirectamente por fuego.”
Plasta donde han podido llegar mis pesquisas, no he en-contrado autoridad alguna que directamente haya interpre-tado, en relación con seguros de automóviles, cláusula con-cebida en iguales o parecidos términos a la que es objeto *333de este pleito, y parece que a falta de jurisprudencia apli-cable la tendencia ha sido aplicar hasta donde es posible, los principios que se habían establecido respecto a pólizas asegurando riesgo por colisión ocurrida entre buques.
En el caso de New York & Boston Dispatch Express Co. v. Trade and Merchants Insurance Co., 42 Am. Rep. 441, se trataba de una póliza cubriendo contra incendio ciertos gé-neros que transportaba un buque. Los géneros fueron ave-riados por efecto de una colisión con otro buque. Un fuego siguió al choque y el buque se hundió, llevando consigo los géneros, los que, sin embargo, no se quemaron. Aunque los términos de la póliza están invertidos al ejemplo del caso que nos ocupa, pues en aquél el riesgo que cubría la póliza era contra incendio y no por colisión, el principio aplicable es el mismo. La corte en su opinión se expresa así:
“El demandado sostiene que los efectos de los demandantes fueron averiados por el hundimiento del barco y como el agua que penetró por el agujero ocasionado por la colisión hizo que éste se hundiera, por tanto, fué la colisión y no el incendio la causa de la pérdida. Indudablemente la avería ocasionada por el choque hu-biese hecho que el barco se hundiera y por consiguiente hubiese averiado la propiedad de los demandantes; y si ésta hubiese sido la única causa que intervino, los demandantes no pueden recobrar in-demnización alguna, ya que el seguro no es contra colisión sino sola-mente contra incendio. Pero si había a la mano medios y aparatos con los cuales pudo impedirse tal resultado y la intervención de un nuevo factor, es decir, del incendio, impidió el uso de éstos, en-tonces el fuego fué la causa próxima e inmediata de la pérdida. Agregó un nuevo elemento de destrucción que hizo imposible domi-nar o impedir las consecuencias naturales de la colisión.’.’
Eu este caso se citan otros casos más, y entre éstos el de Howard Ins. Co. v. Transportation Co., 12 Wall. 194, 42 Am. Rep. 443, y en éste el buen razonamiento de la corte es como sigue:
“El barco del demandado en el recurso de error fué averiado por una colisión a consecuencia de la cual éste se llenó rápidamente de agua y se desarrolló un incendio. El jurado declaró que el daño *334ocasionado por el hundimiento del barco fué tan sólo el resultado natural del incendio. También se deelaró que el agua no hubiese hecho que el barco se hundiera más allá de la cubierta si no hubiese inter-venido alguna otra causa para el hundimiento. El Juez Strong, en una opinión muy luminosa, considera la cuestión de causa próxima. Y en respuesta a. las contenciones del peticionario en el recurso de error de que el hundimiento del barco fué el resultado de dos causas concurrentes, una de incendio y la otra el agua que penetró por el agujero producido por la colisión, dice: ‘Como la afluencia de agua fué consecuencia directa de la colisión, se alega que ésta fué la causa predominante y por consiguiente la causa próxima de la pérdida. Al argumentarse así, se pasó por alto el hecho claramente demos-trado, de que el daño resultante del hundimiento del barco fué úni-camente el resultado natural y necesario del incendio. Si se dijera que esto tan sólo era una inferencia de hechos anteriormente demos-trados, no por eso sería, necesariamente una conclusión leg'al. Pero no necesitamos descansar sobre esto. Fuera de esa conclusión, las otras conclusiones, de hechos indudablemente, demuestran que ni la •colisión ni la presencia de agua en la bodega del barco fueron la causa predominante de su hundimiento. Para que tal cosa sucediera era necesaria la intervención del incendio. Se ha demostrado que el agua no hubiese causado que el barco se hundiera más allá de su cu-bierta si no hubiese intervenido alguna otra causa. El .barco hubiese cesado de hundirse al llegar el agua a la cubierta. Los efectos del incendio contribuyeron al accidente. Por tanto, el incendio fué la causa predominante, así como la más próxima de la catástrofe que no sólo directamente contribuyó a todo el daño ocasionado después que el vapor se había hundido hasta la cubierta, sino que aumentó el poder destructivo del agua e hizo que el barco se hundiera con toda seguridad.’ Véanse también los casos de St. John v. American Ins. Co., 1 Kern. 516; Peters v. Warren Ins. Co., 14 Pet. 99.”
Este último caso tuvo que distinguirse en el caso de The G. R. Booth, 171 U.S. 450, que cita la mayoría, y necesaria-mente parece que tuvo que hacerse así debido a la solidez del razonamiento del Juez Strong.
Además, dada la forma en que está redactada la póliza en el presente caso, las autoridades citadas por la mayoría, las que interpretan cláusulas diferentes, no pueden tener la influencia o alcance que se le ha querido dar.
*335La póliza en este caso no podía ser más clara en sns tér-minos. En ella se estipulaba -que sólo el daño cansado por la colisión, como distinto al cansado directa o indirectamente por el fnego, quedaría cubierto por la póliza. Yo no con-cibo que las palabras “directa o indirectamente causadas por el fuego” se refieran, según la mayoría, “a la causa o accidente que pone en movimiento todas las demás causas o efectos y sea la causa próxima o eficiente del suceso.” Se dice esto de acuerdo con las autoridades, las que no se citan. Sería curioso conocer el ejemplo de un caso en que un fuego ponga en movimiento a un automóvil de mañera que pueda sobrevenirle una colisión. Tal vez lo que se ña querido de-cir, y así hubiera sido más claro, es que el fuego se produ-jera antes del choque. La cuestión sería entonces de suyo tan sencilla para que mereciera ser discutida. Pero esto es lo que no ha querido decir la póliza. El significado del len-guaje'usado por los aseguradores es como sigue: “Le- ase-guramos su propiedad contra colisión, excepto en caso de fuego subsiguiente, cualquiera que fuera la causa, así es que le pagaremos los daños causados por el choque y no los causados por el fuego.” Este es el significado literal de la cláusula del contrato. La cláusula así establecida tiene el fin de evitar el fraude y seguramente éste fué el proceso mental de las partes al hacer el contrato. El efecto de un choque generalmente no destruye un automóvil y un fuego sí lo destruye totalmente. La corte lo que ha hecho es en-mendar el contrato de tal modo que ha impuesto a la com-pañía una obligación que no tiene: hacerla responsable del riesgo de incendio sin el asegurado pagar una prima por ese concepto. La cláusula del contrato ha sido desatendida y la imaginación es la que ha actuado, haciendo comprender en ella una cosa bien distinta de aquella sobre la cual los inte-resados se propusieron contratar. Véase el artículo 1250 del Código Civil Revisado.
Por las razones expuestas he llegado a la conclusión que *336debió confirmarse la sentencia apelada, la qne declaró sin. Ingar la demanda.